Citation Nr: 0832129	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-40 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to October 
1967. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO) in which service connection was denied for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability for 
VA purposes.

2.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is not related to in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].
 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claims in a 
letter sent in March 2005, which was specifically intended to 
address the requirements of the VCAA.  The VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims of service connection for bilateral hearing loss 
and tinnitus.

As for the evidence to be provided by the veteran, in the 
VCAA letter the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[A VA examination was conducted in May 2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that he should 
submit any evidence in his possession relevant to his claims, 
as follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the March 4, 2005 
VCAA letter, page 2.  This request is open ended.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue.  Element (2), existence of a 
disability, is not at issue as to the claim of service 
connection for tinnitus.  The tinnitus claim was denied based 
on element (3), relationship of such disability to the 
veteran's service.  The bilateral hearing loss claim was 
denied based on element (2).  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to these crucial elements regarding these 
claims.

VA has not addressed element (4), degree of disability, and 
element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  The Board accordingly finds that there is 
no prejudice to the veteran as to the lack of notice as to 
the fourth and fifth elements in Dingess/Hartman.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the veteran's service medical 
records, private treatment records, and a report of a VA 
examination, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a hearing loss 
disability for VA purposes  [i.e., as is defined in 38 C.F.R. 
§ 3.385]

In May 2005, a VA hearing examination was conducted by a 
certified audiologist.  CNC speech recognition scores were 94 
percent in the right ear and 98 percent in the left ear.  
The audiometric examination showed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
30
LEFT
10
15
10
25
35

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear.  
CNC speech recognition scores are not less than 94 percent.

The Board notes that the veteran underwent private 
audiological testing in March 2005, but some parts of the 
report cannot be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) [the Board may not 
interpret graphical representations of audiometric data].  
The private audiological evaluation does contain speech 
recognition scores, which were 96 percent bilaterally.  
Accordingly, there is no evidence that the veteran had a 
hearing loss disability for VA purposes based on the March 
2005 testing.

Here is no other audiology evaluation of record, and no other 
medical evidence which suggests that the veteran currently 
has hearing loss, as that is defined in the VA regulations.  
The veteran has been provided with ample opportunity to 
present evidence of hearing loss at a level considered to be 
disabling for VA purposes, including after being furnished 
with 38 C.F.R. § 3.385 in the November 2005 Statement of the 
Case.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  Thus, there is no competent medical 
evidence of record which supports the claim.

The Board is aware of the veteran's contentions regarding the 
existence of hearing loss.  To the extent that the veteran is 
contending that he now has a certain degree of hearing loss, 
the Board observes that he may not in fact have "perfect" 
hearing.  However, the question to be resolved is whether any 
hearing loss which is present constitutes a disability for VA 
purposes under 38 C.F.R. § 3.385.  As discussed above, the 
medical evidence of record does not support that proposition.

To the extent that the veteran contends that he has hearing 
loss for VA purposes, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Moreover, the veteran is seeking service connection for 
tinnitus, which as explained below has been documented.  The 
veteran is not competent to distinguish between any problems 
caused by hearing loss and those caused by tinnitus.  See 
Espiritu, supra.

It is well settled that VA disability benefits are not 
available if a disability does not exist.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.

The Board will briefly touch upon the remaining two Hickson 
elements.  The RO has conceded in-service noise exposure 
based on the information in the veteran's service medical 
records and his DD Form 214.  Thus, element (2) is arguably 
met.  

With respect to element (3), medical nexus, no competent 
medical nexus exists with respect to the claimed bilateral 
hearing loss.  It is clear that in the absence of a current 
diagnosis of bilateral hearing loss, a medical nexus opinion 
would be an impossibility.  Indeed, there is an opinion 
against the claim: the March 2005 VA examiner noted that it 
is a medical certainty that any hearing loss the veteran has 
is not a consequence of acoustic trauma while in service.  

In a December 2005 statement, the veteran argues that he is 
entitled to the benefit of the doubt as to his claim.  
However, in the absence of Hickson elements (1) and (3), the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, the 
veteran is not entitled to the benefit of the doubt, and the 
benefit sought on appeal is denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
report of the May 2005 VA examination reflects a diagnosis of 
tinnitus.  The Board finds that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records do not reveal a diagnosis of tinnitus.  In 
particular, a report of a July 1966 audiogram does not 
indicate that there was tinnitus following noise exposure.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises during service.  
The veteran's service records show that he was an airplane 
mechanic.  The Board finds that he was exposed to hazardous 
noise in service.  Hickson element (2) is arguably satisfied.

As to Hickson element (3), medical nexus, there is of record 
one competent nexus opinion, the report of the May 2005 VA 
audiological examination.  That opinion was not favorable to 
the veteran's claim.  The May 2005 VA examiner stated that it 
was less likely than not that the veteran's current tinnitus 
was related to acoustic trauma in service.  The examiner 
noted that hearing sensitivity was normal at the time of 
discharge and that there was no evidence in the service 
medical records of the symptom of tinnitus.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself and an associate.  However, 
the Board again notes that it is now well established that 
laypersons, such as the veteran and his associate, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  

In a January 2006 statement, the veteran's representative 
noted that "[t]he lack of evidence of ... tinnitus during 
service or immediately upon separation [is] not fatal to the 
veteran's claim."  January 2006 statement, page 2.  This is 
true.  See 38 C.F.R. § 3.303(d) [service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service]; see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  However, there must be presented 
evidence in support of the claim, 
i.e., medical evidence which associates tinnitus with noise 
exposure in service.  Although the veteran was amply informed 
via VCAA notice of this requirement, he has provided no such 
supportive evidence.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The veteran is contending that he has experienced ringing in 
his ears since service, a period of over forty years.  The 
report of the March 2005 VA examination reflects that the 
veteran reported that assertion.  However, that notation is 
clearly history given by the veteran and is not competent 
medical nexus evidence.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) [evidence that is simply information recorded 
by a medical examiner, unenhanced by any medical comment by 
that examiner, does not constitute competent medical 
evidence].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no evidence 
of any complaints of ringing in the ears to medical 
professionals for many decades after service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]; Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition]; Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability]; see also Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

In any event, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Because such 
evidence is lacking in this case, continuity of 
symptomatology after service is therefore not demonstrated.

In short, element (3) medical nexus cannot be met by 
continuity of symptomatology.

Accordingly,  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, the veteran is not 
entitled to the benefit of the doubt, and the claim is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


